McDERMOTT, Justice,
dissenting.
The majority has now effectively emasculated the previously well-settled rule that a conviction may be obtained by purely circumstantial evidence. The evidence here established that the defendant had made prior threats; that the victim was shot; that the murder weapon belonged to the defendant; and that the weapon was obtained from defendant’s residence via search warrant. A jury was convinced beyond a reasonable doubt that this evidence was sufficient to constitute third degree murder. The Superior Court granted the defendant a new trial on grounds that the jury was misinstructed: an issue which is not presently before us. This Court, however, has now peremptorily foreclosed the possibility of a new trial ruling that the circumstantial evidence here was insufficient as a matter of law. The effect of this holding will be felt long after Mr. Bybel returns to his hunting grounds.